Order entered October 11, 2019




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                    No. 05-19-00728-CV

                                        KATHERINE MITCHELL, Appellant

                                                               V.

                                   DALLAS HOUSING AUTHORITY, Appellee

                                  On Appeal from the County Court at Law No. 5
                                              Dallas County, Texas
                                      Trial Court Cause No. CC-19-03179-E

                                                          ORDER
               The reporter’s record in this case is overdue. By postcard dated August 21, 2019, we

       notified Brooke Wagner, Official Court Reporter for County Court at Law No. 5, that the

       reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

       date, the reporter’s record has not been filed and Ms. Wagner has not corresponded with the

       Court regarding the reporter’s record.

               Accordingly, we ORDER Brooke Wagner, to file, within TEN DAYS of the date of this

       order, either (1) the reporter’s record; (2) written verification no hearings were recorded, or (3)

       written verification appellant has not requested the reporter’s record.1   We notify appellant that



1
    Our records show appellant is entitled to proceed without payment of costs.
if we receive verification he has not requested the reporter’s record we will order the appeal

submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Mark Greenberg
       Presiding Judge
       County Court at Law No. 5

       Brooke Wagner
       Official Court Reporter
       County Court at Law No. 5

       All parties




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE